                           Case 4:18-cv-00272-RSB-BKE Document 68 Filed 12/23/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  SAMMY BRIAN MORRIS,


                  Plaintiff,                                                        JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        4:18-cv-272
                  OFFICER BRIAN KROUSE,


                  Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that, in accordance with this Court's Order dated July 14, 2020, judgment is hereby entered granting

                     summary judgment in favor of Defendant Brian Krouse. This case stands closed.




           Approved by: ________________________________
                         ___________________
                                          ____________




           December 23, 2020                                                    John E. Triplett, Acting Clerk
           Date                                                                 Clerkk



                                                                                (By) Deputy Clerk
GAS Rev 10/2020
